169 S.W.3d 180 (2005)
STATE of Missouri, Respondent,
v.
Delmonte M. WILSON, Appellant.
No. WD 64263.
Missouri Court of Appeals, Western District.
August 16, 2005.
Ruth Sanders, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before VICTOR C. HOWARD, P.J., JAMES M. SMART, JR., and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM.
Mr. Delmonte M. Wilson was convicted after a bench trial on two counts of robbery in the first degree, § 569.020, RSMo 2000, two counts of armed criminal action, § 571.015, RSMo 2000, and one count of tampering in the first degree, § 569.080, RSMo 2000. He argues on appeal that there was insufficient evidence to support the robbery and armed criminal action convictions. For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).